As filed with the Securities and Exchange Commission on March 19, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 001-32620 QSGI INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 13-2599131 (I.R.S. Employer Identification No.) 400 Royal Palm Way, Suite 302, Palm Beach, FL33480 (Address of Principal Executive Offices) (561) 629-5713 (Registrants' Telephone Number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non- accelerated filer o Small Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of outstanding common shares, par value $.01, of the registrant as of March 19, 2012 was 231,597,819. QSGI INC. andSubsidiaries TABLE OF CONTENTS Item Description Page PART I – FINANCIAL INFORMATION 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 (audited) 1 Condensed Consolidated Statements of Operations – Three Months Ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity – Three Months Ended March 31, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 3. Quantitative and Qualitative Disclosures About Market Risk 14 4. Controls and Procedures 15 PART II – OTHER INFORMATION 1. Legal Proceedings 15 1A. Risk Factors 16 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 3. Defaults Upon Senior Securities 16 4. Submission of Matters to a Vote of Security Holders 16 5. Other Information 16 6. Exhibits 17 SIGNATURES 18 EXHIBITS 19 i PART IFINANCIAL INFORMATION Item 1.Financial Statements QSGI INC. andSubsidiaries (Debtor-in-Posession) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) (audited) Assets Current Assets Cash and Cash Equivalents $ $ Prepaid expenses and other assets TOTAL ASSETS $ $ Liabilities And Stockholders’ Deficit Current Liabilities Liabilities subject to compromise: -Accounts payable $ $ -Accrued expenses and other liabilities -Accrued payroll Deferred Income Taxes Total Liabilities Redeemable Convertible Preferred Stock Stockholders’ Deficit Preferred shares: Authorized 5,000,000 shares in 2011 and 2010, $0.01 par value, none issued – – Common shares: authorized 95,000,000 shares in 2011 and 2010, $0.01 par value; 38,797,716 shares issued and outstanding in 2011 and 2010 Additional paid-in capital Accumulated Deficit ) ) Treasury Stock, none in 2011 and 10,000,000 in 2010 – – Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ 1 QSGI INC. andSubsidiaries (Debtor-in-Possession) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The Three Months Ended March 31, 2011 and 2010 (Unaudited) Three Months Ended March 31 Stock Option Compensation $ $ Interest Income, net(2011 and 2010, contractural interest expense of $0 and $153,219) ) - Loss Before Reorganization Items and Provision (Benefit) For Income Taxes ) ) Reorganization Items: Professional Fees Loss Before Provision (Benefit) For Income Taxes ) ) Provision (Benefit) For Income Taxes - - Net Loss ) ) Preferred Stock Dividends - - Accretion To Redemption Value of Preferred Stock - - Loss Available to Common Stockholders $ ) $ ) Loss Per Common Share – Basic & Diluted $ ) $ ) Weighted Average Number Of Common Shares Outstanding –Basic and Diluted 2 QSGI INC. andSubsidiaries (Debtor-in-Possession) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT For The Three Months Ended March 31, 2011 (Unaudited) Additional Total Common Stock Paid-in Accumulated Stockholders’ Number Amount Capital Deficit Deficit Balance (Deficit) - December 31, 2010 $ $ $ ) $ ) Stock Option Compensation – – – Net Loss – – – ) ) Balance (Deficit) – March 31, 2011 $ $ ) $ ) 3 QSGI INC. andSubsidiaries (Debtor-in-Possession) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Three Months Ended March 31, 2011 and 2010 (Unaudited) Cash Flows From Operating Activities Loss before adjustments to reconcile $ ) $ ) Net loss to net cash (used in)provided by operating activities: Stock Option Compensation Changes in assets and liabilities: Prepaid expenses and other assets ) Accounts payable and other liabilities ) Net Cash Used In Operating Activities ) ) Net DecreaseIn Cash And Cash Equivalents ) ) Cash And Cash Equivalents – Beginningof Period Cash And Cash Equivalents – End of Period $ $ – 4 QSGI INC. andSubsidiaries NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation and Business Organization The accompanying unaudited condensed consolidated financial statements of QSGI INC. (“QSGI” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X under the Securities Exchange Act of 1934.Accordingly they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of the Company’s management, all adjustments (consisting of only normal recurring adjustments) considered necessary to present fairly the financial position, results of operations or cash flows have been made.Certain reclassifications have been made for consistent presentation. The condensed consolidated statement of operations for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the entire year ending December 31, 2011.These statements should be read in conjunction with the financial statements and related notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. On July 2, 2009, the Company’s Board of Directors authorized the Company to file a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida, which was filed on July 2, 2009.Since the filing date on July 2, 2009, the Company has operated as a debtor-in-possession and the consolidated financial statements have been prepared in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (FASB ASC) 852-10 “Financial Reporting During Reorganization Proceedings,” which is applicable to companies in Chapter 11, generally does not change the manner in which financial statements are prepared.However it does require that the financial statements for periods subsequent to the filing of a Chapter 11 case distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the business.Revenues, expenses, realized gains and losses, and provisions for losses that can be directly associated with the reorganization and restructuring of the business must be reported separately as reorganization items in the statements of operations beginning in the period ending December 31, 2009.The balance sheet must distinguish pre-petition liabilities subject to compromise from both those pre-petition liabilities that are not subject to compromise and from post-petition liabilities.Liabilities that may be affected by a plan of reorganization must be reported at the amounts expected to be allowed, even if they may be settled for lesser amounts.In addition, cash provided by reorganization items, if any, must be disclosed separately in the statement of cash flows.The Company adopted FASB ASC 852-10 effective on July 2, 2009 and currently segregates those items as outlined above for all reporting periods subsequent to such date. On April 14, 2010, QSGI INC, settled its dispute with Victory Park Management, LLC and Victory Park Capital Advisors, LLC (collectively VPC) and signed a Settlement Agreement and Mutual Release. VPC made claims against the Company including pre-petition overstatements of inventory valuation and post-petition interference with the sale process of the assets. Although the Company disputed all claims, the company (in conjunction with its insurer) settled with VPC after considering the total cost of litigation. Other than an obligation to pay $150,000 if the Company is ultimately reorganized, the settlement releases the Company from any and all claims VPC may have had against it. The settlement and all other documents relating to the claim are available under case number 09-23658-EPK that was filed with the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division. Upon settlement, the Company recognized a gain of $2,918,463 related to the early extinguishment of this liability. A copy of the Order Approving Expedited Amended Joint Motion for Approval of Settlement Agreement between Debtors and Victory Park Management, LLC. Pursuant To Fed.R.B.P. 9019 (D.E. 233) dated May 27, 2010. 5 In June, 2010, a settlement was reached with the former owner of CCSI whereby the Company shall abandon one-hundred percent (100%) of the capital stock of CCSI, Inc. tothe owner and the owner releases his rights in and to QSGI and shall retain an unsecured claim against QSGI in the amount of $10,159,000, which includes accrued interest of $159,000 and cancellation of 12,000,000 warrants. Accordingly, as of June 30, 2010, the Company has reclassified this balance as accrued expenses and other liabilities under the caption Liabilities Subject to Compromise—Long-term in the accompanying condensed consolidated balance sheets. In accordance with the settlement agreement, 10,000,000 contingent acquisition shares held in escrow were released and reflected as Treasury Stock on the December 31, 2010 balance sheet. On March 3, 2011, the shares in Treasury Stock were cancelled. In June, 2010, a settlement agreement and mutual release was entered into by and between John Riconda, on one hand, and QSGI INC., on the other to settle asserted claims by both parties against each other. On January 31, 2011, the Board of Directors of QSGI, INC. unanimously approved the Third Amended Plan of Reorganization and Disclosure Statement (the “Plan”) to be filed in the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division.This was filed on February 1, 2011. On February 2, 2011, the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division issued an order approving the Disclosure Statement, setting hearing on confirmation of Plan, setting hearing on fee applications, setting various deadlines, and describing Plan proponent’s obligations. On March 21, 2011 the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division had a hearing to consider confirmation of the Debtors’ Third Amended Plan of Reorganization (D.E. # 384) under Chapter 11 of the Bankruptcy Code filed by QSGI, INC., QSGI-CCSI, INC. and QUALTECH SERVICES GROUP, INC., and dated February 1, 2011 and confirmed the Plan. The debtors are waiting entry of the confirmation order by the Judge. Plan of Reorganization The Plan provides for, among other things, a restructuring of pre-petition debt, as follows (i) distribution of $50,000 and issuance of 10,000,000 common shares in the reorganized debtor for the extinguishment of unsecured indebtedness; (ii) extinguishment of one $10,159,000 unsecured claim in consideration for the confirmation of a Plan of Reorganization; (iii) issuance of 425,000 common shares for the extinguishment of the redeemable convertible preferred stock; (iv) assumption of one $150,000 contingent secured claim bearing interest at 8% per annum and being paid over 8 installments beginning 120 days after confirmation; (v) assumption of note for bankruptcy legal expenses in the amount of $61,673, bearing interest at 8% per annum and being paid over 8 installments beginning 120 days after Plan confirmation; (vi) the right to issue 3,524,000 common shares in exchange for legal services related to the Plan of reorganization; (vii) issuance of 190,000,000 common shares in consideration for the merger of KruseCom; (viii) reservation of 10,000,000 shares to be issued by the reorganized debtor for working capital; (ix) reservation of 2,250,000 shares to be issued by the reorganized debtor to key third parties. All outstanding shares of the Company’s common stock will remain issued and outstanding at and after the Effective Date. 6 2. Summary of Significant Accounting Policies Principles of Consolidation The financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant inter-company accounts and transactions have been eliminated in consolidation. Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Loss Per Share The Company follows Financial Accounting Standards Codification (“FASB-ASC”) 260, “Earnings per Share,” resulting in the presentation of basic and diluted earnings per share. Because the company reported a net loss in 2011 and 2010 common stock equivalents including stock options and warrants were anti-dilutive, therefore, the amounts reported for basic and dilutive loss per share were the same. In 2011, the Company excluded 1,405,560 weighted average common share equivalents related to stock options and 1,911,111 weighted average common share equivalents related to convertible preferred stock because their effect would have been anti-dilutive. In 2010, the Company excluded 681,199 weighted average common share equivalents related to stock options and 1,911,111 weighted average common share equivalents related to convertible preferred stock because their effect would have been anti-dilutive. Originally, there were 13,500,000 contingent acquisition shares outstanding.Of this amount 3,500,000 were previously issued in July 2008 and 10,000,000 are being held in escrow until June 2010 settlement at which time the shares were returned to the Company as treasury stock (Note 1). Recently Adopted Accounting Pronouncements As of March 31, 2011 and for the period then ended, there were no recently adopted accounting pronouncements that had a material effect on the Company’s financial statements. Recently Issued Accounting Pronouncements Not Yet Adopted As of March 31, 2011, there are no recently issued accounting standards not yet adopted which would have a material effect on the Company’s financial statements. Management's Plans, Liquidity and Going Concern The Company was operating under Chapter 11 of the United States Bankruptcy Code as of year-end 2010 and through March 31, 2011. In 2009, the two secured creditors were working with the Company to remove their claims and provide mutual releases. The Company settled with the two secured creditors in 2010 which allowed it to move forward and present a Plan of Reorganization to the remaining unsecured creditors. The plan became effective June 17, 2011 when it merged with KruseCom, LLC by exchanging 190,000,000 shares of the Company for 100% of the units of KruseCom, LLC. The Company then emerged from Chapter 11 Bankruptcy on August 26, 2011 (Note 1). 7 3. Financing Arrangements Revolving Line Of Credit On June 5, 2008, the Company entered into a Senior Security Purchase Agreement with Victory Park Capital.This agreement allows the Company to borrow up to $10 million to finance both working capital needs and future acquisitions.The revolving line of credit agreement provides for borrowings limited to the lesser of $10,000,000 or the borrowing base of 80% of eligible accounts receivable plus 50% of eligible inventory plus 60% of eligible pre-billed service receivables. The interest rate per annum charged is the greater of prime plus seven percent (7.00%) and twelve percent (12.00%) with a default rate of twenty percent (20.00%).As of July 1, 2009, the Company ceased borrowing from Victory Park Capital.This is because on July 2, 2009, the Company’s Board of Directors authorized the Company to file a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida, which was filed on July 2, 2009. As of March 31, 2010, the Company owed Victory Park capital $2,918,463 at a default interest rate of percent (20.00%) with all principal and interest due December 1, 2010. For the three months ended March 31, 2010 contractual interest amounted to $153,219.As of December 31, 2009, the Company owed Victory Park capital $2,981,463 and was paying a default interest rate of twenty percent (20.00%).In accordance with Emerging Issues task Force (EITF) Issue No. 95-22, the line of credit is classified as a current liability due to the agreement containing a subjective acceleration clause and a lock-box arrangement. This debt was settled on April 14, 2010. 4. Stock Options and Warrants There were no stock options or warrants issued in the first three months of 2011 andapproximately 193,000 options expired with prices ranging from $.03 to $2.75. There were no stock options or warrants issuedand 140,000 options with exercise prices ranging from $2.75 to $3.40 per share expired in the first three months of 2010.As of the Bankruptcy Filing all warrants were cancelled. 5. Income Taxes The Company did not record a federal tax benefit for the three months ended March 31, 2011 and 2010 as the company recorded a change in the valuation allowance for an amount equal to the tax benefit due to the current uncertainty of the future realization of the deferred tax assets.The Company recorded no state tax expense for the three months ended March 31, 2011 and 2010. The Company's policy is to record interest and penalties associated with unrecognized tax benefits as additional income taxes in the statement of operations.As of January 1, 2011, the Company had no unrecognized tax benefits, or any tax related interest of penalties.There were no changes in the Company's unrecognized tax benefits during the three months ended March 31, 2011.The Company did not recognize any interest or penalties during 2011 and 2010 related to unrecognized tax benefits.Tax years from 2006through 2009remain subject to examination by major tax jurisdictions. 6. Subsequent Events Effective June 17, 2011 QSGI, Inc. merged with KruseCom, LLC (“KruseCom”), a company that is primarily engaged in Information Technology Data Security and Compliance.The merger was carried out in accordance with a Share Exchange Agreement dated June 17, 2011 (the “Exchange Agreement”) among KruseCom, a Florida Limited Liability Company formed in October 2009.The merger contemplated by the Exchange Agreement is part of the Chapter 11 Plan of Reorganization that was approved by the impaired parties and confirmed by the US Bankruptcy Court on May 4, 2011. The close of the Exchange Agreement transaction (the “Closing”) took place June17, 2011 (the “Closing Date”).On the Closing Date, pursuant to the terms of the Exchange Agreement, QSGI acquired all of the outstanding ownership interests of KruseCom (the “Interests”) from KruseCom in exchange for 190,000,000 shares of QSGI common stock.The share exchange was accounted for as a “reverse acquisition”, since the KruseCom shareholders own a majority of the outstanding shares of the company’s common stock immediately following the share exchange. 8 On August 26, 2011, the Company was notified that the Honorable Erik P. Kimball, United States Bankruptcy Judge, Southern District of Florida, entered a final decree to close the chapter 11 case. The signing of this order signifies the Company’s emergence from bankruptcy. On September 21, 2011, QSGI Green, Inc. (“QSGI Green”) a newly-formed, wholly-owned subsidiary of the Company completed the transactions contemplated by the Asset Purchase Agreement (the “TGG Agreement”) with The Gasket Guy, Inc (the “Seller” or “TGG”) a Florida Corporation, primarily engaged in the manufacture and installation of refrigeration gaskets throughout the United States. The Agreement provides for (1) the purchase of $412,500 of operating assets, customer lists and all operating agreements formerly used by the Seller to manufacture and install its products and generate sales, (2) the purchase of $1 million of existing accounts receivable, (3) the conversion of $565,000 of the Seller’s existing bank note (4) the issuance of a $412,500 Seller’s note bearing interest at 7.5% and maturing December 5, 2016 with minimum EBITDA thresholds and subordinated to the Bank Note noted below and (5) an earn-out based on EBITDA milestones and multiples over a five-year period to be paid in the Company’s stock or cash with a maximum of $25 million total payout. The Seller additionally signed non-competition agreements, non-disclosure agreements and five year employment agreements with the Company. On September 26, 2011, QSGI Green (the “Borrower”) entered into a loan agreement (the “Bank Note”) with First City Bank of Commerce (the “Lender”) in the amount of $564,775 to replace the Seller’s existing bank note. The Bank Note bears interest at 7.5% and has a maturity date of September 26, 2015.The Bank Note is primarily supported by accounts receivable and inventory of QSGI Green. The Bank Note is personally guaranteed by the two previous founding owners of TGG. On November 4, 2011 and pursuant to the Registrant’s Plan of Reorganization, a distribution of $50,000 and 10,000,000 common shares was to be distributed to Allowed General Unsecured Claim holders to extinguish all unsecured indebtedness. Additionally, 425,000 common shares are to be distributed for the extinguishment of $4,216,000 in redeemable convertible preferred stock. All distributions were to occur no later than 180 days after Plan Confirmation. The distribution was completed on November 4, 2011, thus increasing the total outstanding shares of the Registrant from 221,172,716 to 231,597,819. Item 2.Management’s Discussion And Analysis Of Financial Condition And Results Of Operations This following discussion should be read in conjunction with the accompanying financial statements and related notes in Item 1 of this report as well as Annual Report on Form 10-K for the year ended December 31, 2009.Certain statements in this Report constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995.We intend that such forward-looking statements be subject to the safe harbors created thereby. 9 All such forward-looking information involves risks and uncertainties and may be affected by many factors, some of which are beyond our control.These factors include: · Our growth strategies. · Anticipated trends in our business and demographics. · Our ability to successfully integrate the business operations of recently acquired companies; and ·Regulatory, competitive or other economic influences. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:our continued ability to sustain our growth through continuing vendor relationships; the successful consummation and integration of future acquisitions; the ability to hire and retain key personnel; the continued development of our technical, manufacturing, sales, marketing and management capabilities; relationships with and dependence on third-party suppliers; anticipated competition; uncertainties relating to economic conditions where we operate; uncertainties relating to government and regulatory policies; uncertainties relating to customer plans and commitments; rapid technological developments and obsolescence in the products we sell and the industries in which we operate and compete; existing and potential performance issues with suppliers and customers; governmental export and import policies; global trade policies; worldwide political stability and economic growth; the highly competitive environment in which we operate; potential entry of new, well-capitalized competitors into our markets; and changes in our capital structure and cost of capital.The words “believe”, “expect”, “anticipate”, “intend” and “plan” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Results of Operations On July 2, 2009, the Company’s Board of Directors authorized the Company to file a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida, which was filed on July 2, 2009.These unaudited condensed consolidated financial statements have been prepared assuming that the Company would continue as a going concern and, accordingly, do not include any adjustments that might result from the outcome of the filing of the bankruptcy.The independent registered public accounting firm’s report on the consolidated financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2009 contained an explanatory paragraph regarding the uncertainty of the Company’s ability to continue as a going concern For the three months ending March 31, 2011 and 2010 the Company had no ongoing operations. For the three months ending March 31, 2011 and 2010, management of the Company focused its activities on the bankruptcy proceedings. Business Segments Since all of the reporting companies have been sold and have previously been reported as discontinued operations, the company will no longer be reporting business segments. Item 3Quantitative and Qualitative Disclosures About Market Risk The Company does not engage in transactions in derivative financial instruments or derivative commodity instruments.As of March 31, 2011, the Company’s financial instruments were not exposed to significant market risk due to interest rate risk, foreign currency exchange risk, commodity price risk or equity price risk. 10 Item 4Controls and Procedures Evaluation of disclosure controls and procedures It is the Chief Executive Officer’s and the Chief Financial Officer’s responsibility to ensure that we maintain disclosure controls and procedures designed to provide reasonable assurance that material information, both financial and non-financial, and other information required under the securities laws to be disclosed is identified and communicated to senior management on a timely basis. Our disclosure controls and procedures include mandatory communication of material events, automated accounting processing and reporting, management review of monthly results and an established system of internal controls. Our Disclosure Controls were designed to provide reasonable assurance that the controls and procedures would meet their objectives. Our management, including the CEO and CFO, do not expect that our Disclosure Controls will prevent all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable assurance of achieving the designed control objectives and management is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple errors or mistakes. Additionally, controls can be circumvented by the individual acts of some persons, by collusions of two or more people, or by management override of the control. Because of the inherent limitations in a cost-effective, maturing control system, misstatements due to error or fraud may occur and not be detected. The evaluation of our Disclosure Controls included a review of the controls’ objectives and design, our implementation of the controls and the effect of the controls on the information generated for use in this Form 10-Q. Our efforts to strengthen financial and internal controls continue.There have been no significant changes in internal controls, or in other factors, which would significantly affect these controls subsequent to the date of evaluation. As of March 31, 2011, we evaluated the effectiveness of the design and operation of our Disclosure Controls.The controls evaluation was done under the supervision and with the participation of management, including our CEO and VP - Finance.Based on this evaluation, our CEO and VP - Finance have concluded these controls are effective. Changes in internal control over financial reporting During the period covered by this report, there have been no changes in the Company's internal control over financial reporting that have materially affected or are reasonably likely to materially affect the Company's internal control over financial reporting. Part II – OTHER INFORMATION Item 1.Legal Proceedings From time to time, the Company may be party to legal proceedings which arise generally in the ordinary course of business.The Company may be involved in legal proceedings which may have a material adverse affect on the financial position, results of operations or cash flows of the Company. Therefore estimates of potential impact of legal proceedings on the Company could change in the future depending upon matters in suit and the course of specific litigation.All prepetition claims were brought forward during the Chapter 11 proceedings.The liability related to the prepetition claims was considered in the Company’s March 31, 2011 andDecember 31, 2010 Balance Sheets. 11 On April 14, 2010, QSGI INC, settled its dispute with Victory Park Management, LLC and Victory Park Capital Advisors, LLC (collectively “VPC”) and signed a Settlement Agreement and Mutual Release. VPC made claims against the Company including pre-petition overstatements of inventory valuation and post-petition interference with the sale process of the assets. Although the Company disputed all claims, the company (in conjunction with its insurer) settled with VPC after considering the total cost of litigation. Other than an obligation to pay $150,000 if the Company is ultimately reorganized, the settlement releases the Company from any and all claims VPC may have had against it. The settlement and all other documents relating to the claim are available under case number 09-23658-EPK that was filed with the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division. Upon settlement, the Company recognized a gain of $2,918,463 related to the early extinguishment of this liability.A copy of the Order Approving Expedited Amended Joint Motion for Approval of Settlement Agreement between Debtors and Victory Park Management, LLC. Pursuant To Fed.R.B.P. 9019 (D.E. 233) dated May 27, 2010. In June, 2010, a settlement was reached with the former owner of CCSI whereby the Company shall abandon one-hundred percent (100%) of the capital stock of CCSI, Inc. tothe owner and the owner releases his rights in and to QSGI and shall retain an unsecured claim against QSGI in the amount of $10,159,000, which includes accrued interest of $159,000. Accordingly, as of June 30, 2010, the Company has reclassified this balance as accrued expenses and other liabilities under the caption Liabilities Subject to Compromise—Long-term in the accompanying condensed consolidated balance sheets. In accordance with the settlement agreement, 10,000,000 contingent acquisition shares held in escrow were released and reflected as Treasury Stock on the balance sheet. On March 3, 2011, the shares in Treasury Stock were cancelled. In June, 2010, a settlement agreement and mutual release was entered into by and between John Riconda, on one hand, and QSGI INC., on the other to settle asserted claims by both parties against each other.On July 2, 2010, a joint motion for approval of settlement agreement between debtors and John Riconda pursuant to Fed.R.BankR.P. 9019 and Local rule 9013-1 (D) was filed with the United States Bankruptcy Court, Southern District of Florida, West Palm Beach Division to approve the terms of the settlement agreement between Debtors and John Riconda. On January 31, 2011, the Board of Directors of QSGI, INC. unanimously approved the Third Amended Plan of Reorganization and Disclosure Statement (the “Plan”) to be filed in the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division.This was filed on February 1, 2011. On February 2, 2011, the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division issued an order approving the Disclosure Statement, setting hearing on confirmation of Plan, setting hearing on fee applications, setting various deadlines, and describing Plan proponent’s obligations. On March 21, 2011 the United States Bankruptcy Court Southern District of Florida, West Palm Beach Division had a hearing to consider confirmation of the Debtors’ Third Amended Plan of Reorganization (D.E. # 384) under Chapter 11 of the Bankruptcy Code filed by QSGI, INC., QSGI-CCSI, INC. and QUALTECH SERVICES GROUP, INC., and dated February 1, 2011 and confirmed the Plan. The debtors are waiting entry of the confirmation order by the Judge. Effective June 17, 2011 QSGI, Inc. merged with KruseCom, LLC (“KruseCom”), a company that is primarily engaged in Information Technology Data Security and Compliance.The merger was carried out in accordance with a Share Exchange Agreement dated June 17, 2011 (the “Exchange Agreement”) among KruseCom, a Florida Limited Liability Company formed in October 2009.The merger contemplated by the Exchange Agreement is part of the Chapter 11 Plan of Reorganization that was approved by the impaired parties and confirmed by the US Bankruptcy Court on May 4, 2011. 12 On August 26, 2011, the Company was notified that the Honorable Erik P. Kimball, United States Bankruptcy Judge, Southern District of Florida, entered a final decree to close the chapter 11 case. The signing of this order signifies the Company’s emergence from bankruptcy. On November 4, 2011 and pursuant to the Registrant’s Plan of Reorganization, a distribution of $50,000 and 10,000,000 common shares was to be distributed to Allowed General Unsecured Claim holders to extinguish all unsecured indebtedness.Additionally, 425,000 common shares are to be distributed for the extinguishment of $4,271,472 in redeemable convertible preferred stock.All distributions were to occur no later than 180 days after Plan Confirmation.The distribution was completed on November 4, 2011, thus increasing the total outstanding shares of the Registrant from 221,172,716 to 231,597,819. Item 1A.Risk Factors Reference is made to the factors set forth under the "Management Discussion and Analysis of Financial Condition and Results of Operations" in PartI, Item2 of this Form 10-Q and other risk factors described in our Annual Report on Form 10-K for the year ended December 31, 2009, which are incorporated herein by reference. There have not been any material changes to the risk factors previously disclosed in our Annual Report on Form 10-K for the year ended December 31, 2010. Item 2.Unregistered sales of equity securities and Use of Proceeds None Item 3.Defaults Upon Senior Securities Not applicable. Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6.Exhibits Exhibits See List of Exhibits filed as part of this quarterly report on Form 10-Q. 13 SIGNATURE In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. QSGI INC. Inc. (Registrant) Dated:March 19, 2012 By: /s/ Marc Sherman Marc Sherman Chairman of the Board and Chief Executive Officer 14 List Of Exhibits Exhibit Number Description Agreement and plan of Merger by and among Windsortech, Inc., Qualtech International Corporation and Qualtech Service Group, Inc. dated May 1, 2004. Certificate of Amendment of Certificate of Incorporation of WindsorTech, Inc. ** Amended and Restated ByLaws of WindsorTech, Inc. (Incorporated herein reference to Exhibit 3.2 to the Registrant’s Quarterly Report on Form 10-QSB filed with the Commission on August 19, 2002 (Commission file number 000-07539)). Action by Consent in Writing of a Majority of Stockholders dated May 19, 2004 concerning Amended and Restated By Laws. Action by Consent in Writing of a Majority of Stockholders dated September 17, 2004 increasing the number of shares of the Corporation Specimen Common Stock Certificate of WindsorTech, Inc. (Incorporated herein reference to Exhibit 4.1 to the Registrant’s Quarterly Report on Form 10-QSB filed with the Commission on August 19, 2002 (Commission file number 000-07539)). 4.2*** Form of Stock Purchase Agreements with Barron Partners, L.P., Guerrilla Capital, and Odin Partners et al. dated May 26, 2004. 4.3*** Form of Registration Rights Agreements with Barron Partners, L.P., Guerrilla Capital, and Odin Partners et al. dated May 26, 2004. 4.4*** Form of Common Stock Purchase Warrant at $1.50 per share dated May 28, 2004. 4.5*** Form of Common Stock Purchase Warrant at $3.60 per share dated May 28, 2004 Form of Registration Rights Agreement with Joel Owens and Jolene Owens dated May 1, 2004. 10.1* Employment and Non-Compete Agreement – Edward L. Cummings ** 10.2* Employment and Non-Compete Agreement – David A. Loppert ** 10.3* Employment and Non-Compete Agreement – Carl C. Saracino ** 10.4* Employment and Non-Compete Agreement – Michael P. Sheerr ** 10.5* Employment and Non-Compete Agreement – Marc Sherman ** 10.6* 2002 Flexible Stock Plan (Incorporated herein reference to Exhibit 10.6 to the Registrant’s Quarterly Report on Form 10-QSB filed with the Commission on April 16, 2002 (Commission file number 000-07539)). Lease Agreement (Incorporated herein reference to Exhibit 10.9 to the Registrant’s Quarterly Report on Form 10-QSB filed with the Commission on August 19, 2002 (Commission file number 000-07539)). Employment and Non-Compete Agreement – Joel Owens 10.9** Employment and Non-Compete Agreement – Seth A. Grossman 10.10** Credit Agreement by and among Windsortech, Inc., Qualtech International Corporation, Qualtech Services Corporation and Fifth Third Bank. Letter from Milton Reece, CPA (“Reece”) concurring with the statements made by the Registrant in the Current Report on Form 8-K reporting Reece’s resignation as the Registrant’s principal accountant (incorporated herein by reference to Exhibit 16 to the Registrant’s Current Report on Form 8-K filed with the Commission on February 13, 2002 (Commission file number 000-07539)). 31.1*** Chief Executive Officer Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 15 Exhibit Number Description 32.1*** Certification of Chief Executive Officer Pursuant to 18 U.S.C. § 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 33.1*** Chief Financial Officer Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 *Management contract or compensatory plan. **Incorporated herein by reference to the same numbered exhibit in the Registrant’s Transition Report on Form 10-KSB filed with the Commission on April 1, 2002 (Commission file number 000-07539). ***Attached hereto. There are no other documents required to be filed as an Exhibit as required by Item 601 of Regulation S-K. 16
